 Case 19-23840          Doc 123     Filed 02/26/20 Entered 02/26/20 11:09:58              Desc Main
                                     Document     Page 1 of 1




David W. Newman (USB #15901)
UNITED STATES DEPARTMENT OF JUSTICE
Office of the United States Trustee
405 South Main Street, Suite 300
Washington Federal Bank Building
Salt Lake City, UT 84111
Telephone:     (801) 524-5734
Facsimile:     (801) 524-5628
Email: David.W.Newman@usdoj.gov

Attorney for Patrick S. Layng, United States Trustee


                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                  CENTRAL DIVISION

 In re:
                                                             Bankruptcy Case No. 19-23840
 NOAH CORPORATION,
                                                                       (Chapter 11)
                          Debtor.                                  Judge Joel T. Marker


                   NOTICE OF APPOINTMENT OF CHAPTER 7 TRUSTEE


          Pursuant to 11 U.S.C. §§ 322, 701 and 702, Philip G. Jones, a panel trustee in the District

of Utah, is appointed as the Chapter 7 trustee in the above-entitled case. This case is covered by

the blanket bond for Chapter 7 trustees.

          Date: February 26, 2020

                                                UNITED STATES TRUSTEE
                                                Patrick S. Layng

                                                By:                   /s/
                                                      David W. Newman
                                                      Assistant United States Trustee
